                 Case 2:19-cv-05653-DWL Document 1 Filed 11/20/19 Page 1 of 6



 1   Joshua W. Carden, SBN 021698
 2   Joshua Carden Law Firm, P.C.
     16427 North Scottsdale Road, Suite 410
 3   Scottsdale, AZ 85254
 4   joshua@cardenlawfirm.com
     (480) 454-1100
 5   (480) 454-1101 (Fax)
     Attorney for Plaintiff
 6
                            IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8   Ariehl E. Escamilla Yanez,
 9
                                  Plaintiff,
10   v.                                                        ORIGINAL COMPLAINT
11                                                           (JURY TRIAL REQUESTED)
     Chicanos Por La Causa, Inc.,
12
                                  Defendant.
13
14          Plaintiff Ariehl E. Escamilla Yanez, by and through undersigned counsel, seeks relief in this
15   Original Complaint against Defendant Chicanos Por La Causa, Inc. as follows:
16                                             INTRODUCTION
17          1.      This case involves an employee who asked his employer for reasonable, medication-
18   related accommodations and was fired in a matter of days thereafter in violation of the Americans
19   with Disabilities Act as amended, and the Arizona Civil Rights Act.
20                                               PARTIES
21          2.      Plaintiff Ariehl E. Escamilla Yanez is a resident of Maricopa County, Arizona, and,
22   at all relevant times in this Complaint, an “employee” of CPLC within the meaning of the relevant
23   statutes cited herein.
24          3.      Defendant Chicanos Por La Causa, Inc. (“CPLC”) is an Arizona nonprofit
25   corporation. All acts alleged in this Complaint occurred in Maricopa County, Arizona.
26          4.      CPLC was an “employer” of Plaintiff within the meaning of the Americans With
27   Disabilities Act (“ADA”), 42 U.S.C § 12101, et. seq., and the Arizona Civil Rights Act
28   (“ARCA”), A.R.S. § 41-1461, et seq.,, at all times material to this action.


                                                      1
                   Case 2:19-cv-05653-DWL Document 1 Filed 11/20/19 Page 2 of 6



 1            5.      CPLC, at all times material hereto, upon information and belief employed between
 2   101 and 200 persons.
 3                                   JURISDICTION AND VENUE
 4            6.      The jurisdiction of this Court is invoked pursuant to 42 U.S.C § 12101, et. seq., and
 5   28 U.S.C. §1331. Jurisdiction over pendent state law claims is invoked pursuant to 28 U.S.C. §
 6   1367.
 7            7.      The unlawful employment practices described herein were committed within the
 8   State of Arizona, on Defendant’s premises located in Maricopa County, State of Arizona.
 9            8.      Accordingly, venue in this Court is proper pursuant to 28 U.S.C. § 1391(b).
10                         ALLEGATIONS COMMON TO ALL CLAIMS
11            9.      CPLC is one of the largest community development corporations in Arizona,
12   focused on Latino individuals and families with low to moderate income levels.
13            10.     CPLC employed Plaintiff as a Parent Aide beginning on or about March 12, 2018.
14            11.     Plaintiff’s job duties included, inter alia, coordinating, facilitating, and monitoring
15   visits between parents and their children placed by the state with foster families on a temporary
16   basis.
17            12.     Originally, Plaintiff was paid by the hour.
18            13.     Soon after his employment, CPLC switched Plaintiff to a salary.
19            14.     CPLC communicated to Plaintiff their expectation that he would be essentially “on
20   call” nearly all the time.
21            15.     Plaintiff has a medical condition that requires a prescription to be taken once a day,
22   in the middle of the day, with a particular type of meal, and thus a stable mid-day schedule.
23            16.     Without these simple accommodations, his medical condition worsens, which
24   directly and severely impacts several major bodily systems.
25            17.     Plaintiff notified CPLC of this condition on or about April 2, 2018.
26            18.     After the switch to salary, Plaintiff requested of his manger the accommodations
27   that his schedule be stabilized and he be allowed to take a short, regular, mid-day, meal break – no
28   breaks were contemplated in his “on call” schedule” – in order to take the prescribed medication.


                                                         2
                 Case 2:19-cv-05653-DWL Document 1 Filed 11/20/19 Page 3 of 6



 1            19.    He initially received no response.
 2            20.    On April 20, 2018, Plaintiff escalated this request to Ericka Mendoza and Jennifer
 3   Goodall, senior management for Defendant.
 4            21.    Plaintiff was requested to provide a doctor’s note, which he agreed to provide.
 5            22.    Plaintiff was unable to schedule an appointment immediately with the specialist
 6   required to provide the note, but obtained an appointment for May 14, 2019.
 7            23.    On May 2, 2018, Ericka Mendoza fired Plaintiff.
 8            24.    Plaintiff’s requested accommodation would not have caused the Defendant an
 9   undue hardship.
10            25.    Upon information and relief, the Defendant’s justification for the termination is a
11   pretext for the Defendant’s unlawful discrimination and failure to engage in the interactive
12   dialogue.
13                        ADMINISTRATIVE REMEDY EXHAUSTION
14            26.    Plaintiff dual-filed a charge of discrimination dated August 16, 2018 with the EEOC,
15   as prepared by that office, and the Arizona Attorney General’s Civil Rights Division alleging
16   violations of the ADA and ACRA for disability discrimination and/or retaliation. A true and
17   correct copy of the charge is attached as Exhibit A. 1
18            27.    The EEOC completed its investigation and issued a Notice of Suit Rights dated
19   August 23, 2019. A true and correct copy of that Notice is attached as Exhibit B.
20            28.    All conditions precedent necessary to the filing of this lawsuit have been performed
21   or have occurred.
22                  FIRST CAUSE OF ACTION – ADA DISCRIMINATION
23            29.    By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
24            30.    Plaintiff's medical condition, as described above, caused substantial limitation to the
25   performance of major life activities, and/or the perception by Defendant that Plaintiff experienced
26   substantial limitations of major life activities.
27            31.    Plaintiff’s request for an accommodation placed Defendant on notice of a disability
28
         1   Plaintiff’s first name legally changed in November 2019 to the name listed in the caption.
                                                         3
               Case 2:19-cv-05653-DWL Document 1 Filed 11/20/19 Page 4 of 6



 1   and contributed to the perception by Defendant that Plaintiff experienced substantial limitations
 2   of major life activities.
 3          32.     Plaintiff’s request for an accommodation triggered CPLC’s duty to engage in a
 4   reasonable interactive process regarding Plaintiff’s need for an accommodation.
 5          33.     Defendant failed to engage Plaintiff reasonably in the interactive process required
 6   by the ADA to pursue a reasonable accommodation.
 7          34.     Defendant further failed to provide Plaintiff his reasonable accommodation as
 8   requested, despite the easy availability of such an accommodation.
 9          35.     Defendant terminated Plaintiff.
10          36.     By these actions, Defendant has engaged in direct discrimination against Plaintiff,
11   as well as treating him disparately from other non-disabled workers in violation of the ADA.
12          37.     As a direct and proximate result of Defendant's conduct, Plaintiff has sustained
13   damages in the form of past and future lost wages and value of benefits, and other compensatory
14   damages such as emotional distress causing physical symptoms.
15          38.     Defendant's conduct was malicious, done with reckless indifference, and/or
16   performed with an evil mind so as to entitle Plaintiff to punitive or exemplary damages.
17                  SECOND CAUSE OF ACTION – ADA RETALIATION
18
            39.     By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
19
            40.     Plaintiff engaged in protected activity by seeking an accommodation for a disability.
20
            41.     Defendant retaliated by terminating Plaintiff’s employment within approximately 2
21
     weeks of his request for that accommodation, in violation of the ADA.
22
            42.     As a direct and proximate result of Defendant's conduct, Plaintiff has sustained
23
     damages in the form of past and future lost wages and value of benefits, and other compensatory
24
     damages such as emotional distress causing physical symptoms.
25
            43.     Defendant's conduct was malicious, done with reckless indifference, and/or
26
     performed with an evil mind so as to entitle Plaintiff to punitive or exemplary damages.
27
                  THIRD CAUSE OF ACTION – ACRA DISCRIMINATION
28
            44.     By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.

                                                      4
                 Case 2:19-cv-05653-DWL Document 1 Filed 11/20/19 Page 5 of 6



 1             45.   Defendant is an employer within the meaning of A.R.S. § 41–1461 (4).
 2             46.   Plaintiff is a member of a protected group: disabled.
 3             47.   Because of the foregoing actions as alleged in this Complaint, Plaintiff was subjected
 4   to direct discrimination because of his disability or for his request for a reasonable accommodation;
 5   and/or subjected to disparate treatment when compared to other, non-disabled workers.
 6             48.   The persons who engaged in discrimination were supervisory employees of
 7   Defendant with immediate and ultimate authority over Plaintiff.
 8             49.   As a result of the foregoing, Defendant has also retaliated against Plaintiff by
 9   terminating his employment in violation of ACRA.
10             50.   Defendant’s actions were against the public policy of Arizona as outlined in ACRA.
11             51.   As a result of the foregoing, Defendant is liable to Plaintiff for violating A.R.S. § 41–
12   1463.
13             52.   Defendant’s acts of discrimination in this regard were unlawful and intentional.
14             53.   Plaintiff has suffered damages as a result of the harm alleged above, including lost
15   back and front pay.
16             54.   Plaintiff is now suffering and will continue to suffer irreparable injury and monetary
17   damages as a result of Defendant’s discriminatory practices unless and until this Court grants
18   relief.
19                   FOURTH CAUSE OF ACTION – ACRA RETALIATION
20             55.   By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
21             56.   Plaintiff engaged in protected activity by seeking an accommodation for a disability.
22             57.   Defendant retaliated by terminating Plaintiff’s employment within approximately 2
23   weeks of his request for that accommodation, in violation of ACRA.
24             58.   As a direct and proximate result of Defendant's conduct, Plaintiff has sustained
25   damages in the form of past and future lost wages and value of benefits, and other compensatory
26   damages such as emotional distress causing physical symptoms.
27             59.   Defendant's conduct was malicious, done with reckless indifference, and/or
28   performed with an evil mind so as to entitle Plaintiff to punitive or exemplary damages.


                                                         5
           Case 2:19-cv-05653-DWL Document 1 Filed 11/20/19 Page 6 of 6



 1                               JURY TRIAL DEMANDED
 2      60.    Plaintiff demands a trial by jury.
 3                                  PRAYER FOR RELIEF
 4      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment as follows:
 5   A. Declaring that the acts and practices complained of herein are in violation of state and/or
 6      federal law;
 7   B. Directing CPLC to take such affirmative action as is necessary to ensure that the effects of
 8      these unlawful employment practices are eliminated and do not continue to affect
 9      Plaintiff’s employment or employment opportunities;
10   C. Directing CPLC to place Plaintiff in the position he would have occupied but for CPLC’s
11      discriminatory treatment, and make him whole for all earnings she would have received but
12      for CPLC’s discriminatory treatment, including, but not limited to, back pay, front pay,
13      pension, and other lost benefits;
14   D. Awarding Plaintiff compensatory and punitive damages in amounts to be determined by
15      the jury;
16   E. Awarding Plaintiff pre- and post-judgment interest, the costs of this action, and reasonable
17      attorneys’ fees as provided by the statutes providing the causes of action cited herein; and
18   F. Granting such other and further relief as this Court deems necessary and proper.
19      Respectfully submitted on this 20th day of November, 2019,
20                                                  Joshua Carden Law Firm, P.C.
21
                                                    By: s/Joshua W. Carden
22                                                  Joshua W. Carden
                                                    Attorney for Plaintiff
23
                                                    Ariehl E. Escamilla Yanez
24
25
26
27
28


                                                    6
